      Case 2:18-cv-02013-JCM-GWF Document 40 Filed 02/05/19 Page 1 of 3


 1   JOSEPH A. LIEBMAN
     Nevada Bar No. 10125
 2   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 3   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 4   Facsimile: 702.562.8821
     jliebman@baileykennedy.com
 5
     MICHAEL M. LATER
 6   Nevada Bar No. 7416
     THE LAW OFFICE OF MICHAEL M. LATER
 7   8890 Spanish Ridge Avenue
     Las Vegas, Nevada 89148-1302
 8   Telephone: 702.685.4400
     Facsimile: 702.629.7783
 9   michael@mlaterlaw.com

10   Attorneys for Defendants
     Philippe Ziade, Jude Nassar, Appleton
11   Properties, LLC, Z Leb Group, LLC,
     Progressive Construction, Inc., Growth
12   Development, LLC, Vibrant Realty, LLC,
     AJ Properties International, LLC, AJ Properties
13   International Series 2, LLC, Growth Holdings,
     LLC, Growth Luxury Homes, LLC, and
14   Growth Luxury Realty, LLC

15                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
16

17   Nikkei Global Inc., a California corporation,

18                                 Plaintiff,             Case No. 2:18-cv-02013-JCM-GWF

19                  vs.                                   STIPULATION AND ORDER TO
                                                          WITHDRAW PENDING MOTION TO
20   Co-Partner Consortium (“Partner-CO”), a              DISMISS [ECF 23] AND SCHEDULE
     Nevada general partnership associated in fact        RESPONSE DATE TO FIRST
21   and as an enterprise per 18 USCA § 1961(3);          AMENDED COMPLAINT (ECF 39]
     Mr. Phillip Ziade, Nevada resident and co-
22   partner; Mr. Jude E. Nassar, an individual           (First Request)
     resident of Clark County, Nevada; Appleton
23   Properties, LLC, a Nevada limited liability
     company; Z Leb Group, LLC, a Nevada limited
24   liability company; Progressive Construction,
     Inc. a/k/a Growth Construction, a Nevada
25   corporation; Growth Development, LLC a/k/a
     Growth Construction, a Nevada limited liability
26   company, Vibrant Realty, LLC, a Nevada
     limited liability company; AJ Properties
27   International, LLC, a/k/a AJ1, a Nevada limited
     liability company; AJ Properties International
28   Series 2 LLC, a/k/a AJ2, a Nevada limited

                                                 Page 1 of 3
           Case 2:18-cv-02013-JCM-GWF Document 40 Filed 02/05/19 Page 2 of 3


 1    liability company; Growth Holdings, a Nevada
      corporation; Growth Luxury Homes, LLC, a/k/a
 2    GLH, a Nevada limited liability company;
      Growth Luxury Realty, LLC, a/k/a GLR, a
 3    Nevada limited liability company; Mr. Yoshimi
      Hirooka, a resident of Japan or Singapore, doing
 4    business in Nevada; Mr. Yoshihiro Hirooka, a
      resident of Japan or Singapore doing business in
 5    Nevada; Hirooka Family Office, Ltd., a foreign
      organization doing business in Nevada,
 6
                                     Defendants.
 7

 8            Plaintiff Nikkei Global Inc. (“Nikkei”), and Defendants Philippe Ziade, Jude Nassar,

 9   Appleton Properties, LLC, Z Leb Group, LLC, Progressive Construction, Inc., Growth

10   Development, LLC, Vibrant Realty, LLC, AJ Properties International, LLC, AJ Properties

11   International Series 2, LLC, Growth Holdings, LLC, Growth Luxury Homes, LLC, and Growth

12   Luxury Realty, LLC (collectively, “Growth”), by and through their respective counsel, stipulate and

13   agree as follows:

14            1.     On October 18, 2018, Nikkei filed its Complaint [ECF 1] (the “Complaint”);

15            2.     On November 19, 2018, Growth accepted service of the Complaint.

16            3.     On January 4, 2019, Growth filed a Motion to Dismiss the Complaint [ECF 23].

17            4.     On January 25, 2019, Nikkei filed a First Amended Complaint [ECF 39], which is

18   permitted one time as a matter of course. See Fed. R. Civ. P. 15(a)(1)(B).

19            5.     Due to the filing of the First Amended Complaint, Growth and Nikkei stipulate and

20   agree to withdraw the pending Motion to Dismiss [ECF 23] because it has been mooted, in part, by

21   Nikkei’s filing of the First Amended Complaint. See, e.g., Azizi v. Eldorado Resorts Corp., No.

22   2:15-cv-00755-RFB-PAL, 2016 WL 5867412, at *1 n.1 (D. Nev. Oct. 5, 2016); Akinola v. Severns,

23   No. 3:11-cv-00681-LRH-WGC, 2012 WL 2417759 at *1 (D. Nev. June 26, 2012).

24            6.     Growth and Nikkei have also agreed that Growth shall have up to and until March 8,

25   2019 to respond to the First Amended Complaint.

26   ///

27   ///

28   ///

                                                   Page 2 of 3
       Case 2:18-cv-02013-JCM-GWF Document 40 Filed 02/05/19 Page 3 of 3


 1          7.      This is the first stipulation to extend the deadline to file a response to the First
 2   Amended Complaint. This stipulation is made in good faith and not to delay the proceedings.
 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4    DATED this 5th day of February, 2019.                DATED this 5th day of February, 2019.
 5    WILSON, ELSER, MOSKOWITZ,                            BAILEYKENNEDY
      EDELMAN & DICKER LLP
 6                                                         By:      /s/ Joseph Liebman
                                                                    JOSEPH A. LIEBMAN
 7    By:    /s/ Richard Dreitzer                                   8984 Spanish Ridge Avenue
             RICHARD DREITZER                                       Las Vegas, NV 89148
 8           300 South 4th Street, 11th Floor
             Las Vegas, NV 89101                           Attorneys for Growth
 9
      Attorneys for Plaintiff Nikkei Global Inc.
10

11          IT IS SO ORDERED.
12
                                                    UNITED STATES
                                                           STATESMAGISTRATE  JUDGE
                                                                  DISTRICT JUDGE
13

14                                                               February 11, 2019
                                                    DATED:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    Page 3 of 3
